Citation Nr: 0708074	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as secondary to medications taken for service-
connected residuals of a fracture of the distal phalanx of 
the right ring finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied entitlement to service 
connections for a stomach condition, claimed as secondary to 
service-connected residuals of a right ring finger fracture. 

This claim is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006). 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).

In a statement dated in May 2003, a VA physician certified 
that the veteran sustained a crushing injury on the right 
ring finger during the Korean War and took anti-inflammatory 
medication to relieve the pain.  This physician also stated 
that the veteran had GERD and peptic ulcer disease.  He 
lastly stated that the inflammatory medications are well 
known to cause peptic ulcer disease.

The Board finds that a VA examination is needed in this case 
to determine the etiology of any current stomach disorder 
because the evidence shows a current disability of the 
stomach that may be related to a service-connected 
disability.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
digestive examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  That review should 
be indicated in the examination report.  
Specifically the examiner should state 
whether it is as likely as not (50 
percent probability or greater) than any 
current stomach disorder is due to or the 
result of, or is aggravated by, 
medications that the veteran takes for 
his service-connected residuals of a 
fracture of the distal phalanx of the 
right ring finger.  The examiner should 
consider only medications taken as a 
result of the service-connected 
disability in making this determination 
and not medications taken due to 
nonservice-connected disabilities.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, return the case to 
the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


